Exhibit 10.1
AMENDMENT NO. 5 TO
SHAREHOLDERS AGREEMENT FOR THE EUROPE JVC
This Amendment No. 5 to the Shareholders Agreement for the Europe JVC dated as
of June 14, 1999 (“Europe Shareholders Agreement”) is dated as of July 1, 2009
(“Amendment No. 5”) and is by and between The Goodyear Tire & Rubber Company, a
company organized and existing under the laws of the State of Ohio of The United
States of America, Goodyear S.A., a company organized and existing under the
laws of the Republic of France, Goodyear S.A., a company organized and existing
under the laws of the Grand Duchy of Luxembourg, Goodyear Canada Inc., a company
organized and existing under the laws of the Province of Ontario of Canada and
Sumitomo Rubber Industries, Ltd., a company organized and existing under the
laws of Japan.
WITNESSETH:
WHEREAS, certain changes are to be made to the operations of the Europe JVC and
each of its Affiliates (the “Europe JVC Group”) involving:

(a)   the establishment of a Central Purchasing and Inventory Company (“CPIC”)
within Goodyear Dunlop Tires Operations S.A., previously named Goodyear
Luxembourg Tires S.A.;   (b)   the CPIC purchasing all raw materials necessary
for the manufacture of tires;   (c)   the CPIC contracting with the
manufacturing entities of the Europe JVC Group for them to manufacture tires as
toll manufacturing service providers, and putting the raw materials at their
disposal for that purpose;   (d)   the CPIC selling the tires so manufactured to
the sales entities of the Europe JVC Group and certain non-Europe JVC Group
companies for onward resale to customers; and

WHEREAS, the Parties desire to amend a certain provision of the Europe
Shareholders Agreement.
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1.   Change to Intra Europe JVC Transfer Pricing Policy

  1.1   The Parties hereby amend Part 1 of Schedule 8.1 of the Europe
Shareholders Agreement with effect on and from July 1, 2009 to delete the

 



--------------------------------------------------------------------------------



 



      current text of items 1 and 2 under Finished Goods and restate such text
as follows:

  “1.   Intra Europe JVC and Affiliates controlled by it: resale price minus
selling organization gross margin.

“resale price” means the Europe JVC Group’s actual invoice price to its first
unaffiliated customer of the Europe JVC Group.
“selling organization gross margin” means such percentage which is within the
range of two percent (2%) to six percent (6%) as determined from time to time
based on a transfer pricing study carried out on a regular basis by the Europe
JVC to ensure that the selling organization gross margin remains at arm’s length
at all times.
“selling organization” means a company within the Europe JVC Group which makes
sales to unaffiliated customers of the Europe JVC Group.

  2.   Between Europe JVC and Affiliates controlled by it on the one hand and
the Rebilling Export Center on the other hand: Cost plus five percent (5%) plus
R&D/technical expenses.

  3.   Between Europe JVC and Affiliates controlled by it on the one hand and
Affiliates of Goodyear having manufacturing facilities in the Goodyear European
Region outside the Europe JVC (i.e. Debica, Turkey and South Africa): Cost plus
ten percent (10%) plus R & D / technical expenses.”

  1.2   The Parties hereby amend the penultimate sentence of Part I of Schedule
8.1 of the Europe Shareholders Agreement with effect on and from July 1, 2009 to
delete the current text of ... “items 1 and 2”... and replace such text with ...
“items 1, 2 and 3”....     1.3   The Parties hereby amend Article 9.5(b) of the
Europe Shareholders Agreement with effect on and from July 1, 2009 to delete the
current text of the third paragraph and restate such text as follows:        
“The Products bearing any Goodyear European Trademark acquired from the Europe
JVC and Affiliates controlled by it will be transferred to the Rebilling Export
Center at Cost plus five percent (5%) plus R & D / technical expenses, as
described in item 2 under, Finished Goods, of Schedule 8.1.”

2



--------------------------------------------------------------------------------



 



2.   Transitional Rules on Transfer Pricing Policy

The Parties agree that a certain period of time is required to make the
transition from the current transfer pricing Cost plus five percent (5%) rule to
the superseding resale price minus rule. Notwithstanding anything to the
contrary in this Amendment No. 5 or the Europe Shareholders Agreement, the
provisions of Schedule 8.1 in force prior to July 1, 2009 in each country within
the European Territory shall continue in force until the earlier of:

  (a)   the date the operational changes necessary to implement the changes to
Schedule 8.1 made by paragraph 1 of this Amendment No. 5 have been completed in
that country; and

  (b)   December 31, 2011.

3. General

  3.1   The Parties hereby amend the Europe Shareholders Agreement to give
effect to the provisions of this Amendment No. 5 but in all other respects the
other terms and conditions of the Europe Shareholders Agreement shall continue
without change.

  3.2   The Parties hereby acknowledge that expressions used in this Amendment
No. 5 will have the same meanings as are ascribed thereto in the Europe
Shareholders Agreement unless otherwise specifically defined herein.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 5 to the
Europe Shareholders Agreement to be duly executed as of July 1, 2009.

                  THE GOODYEAR TIRE & RUBBER COMPANY      
 
           
 
  By:   /s/ Christopher W. Clark    
 
           
 
      Christopher W. Clark    
 
  Title:   Senior Vice President, Global Sourcing    
 
                Attest:   /s/ Anthony E. Miller    
 
           
 
      Anthony E. Miller         Title:   Assistant Secretary  

3



--------------------------------------------------------------------------------



 



                  GOODYEAR S.A.,
a French corporation
 
           
 
  By:   /s/ Henry Dumortier    
 
           
 
      Henry Dumortier    
 
  Title:   Chairman of the Board    
 
                GOODYEAR S.A.,
a Luxembourg corporation
 
           
 
  By:   /s/ Arthur de Bok    
 
           
 
      Arthur de Bok    
 
  Title:   President of the Board of Directors    
 
           
 
  By:   /s/ Hermann Lange    
 
           
 
      Hermann Lange    
 
  Title:   Finance Director    
 
           
 
  GOODYEAR CANADA INC.
 
           
 
  By:   /s/ Douglas S. Hamilton    
 
           
 
      Douglas S. Hamilton    
 
  Title:   President    
 
           
 
  By:   /s/ Robin M. Hunter    
 
           
 
      Robin M. Hunter    
 
  Title:   Secretary    
 
                SUMITOMO RUBBER INDUSTRIES, LTD.
 
           
 
  By:   /s/ Takaki Nakano    
 
           
 
      Takaki Nakano    
 
  Title:   Senior Executive Officer    
 
                Attest:   /s/ Makoto Teshima    
 
           
 
      Makoto Teshima    
 
  Title:   General Manager, Legal Department    

4